OPINION — AG — THE 46 PAMPHLETS PURPORTEDLY CONTAINING 599 SIGNATURES ON STATE QUESTION NO. 408, INITIATIVE PETITION NO. 271, NUMBER BY YOU Supp. 1 TO Supp. 46, REFERRED TO ABOVE, SHOULD NOT BE FILED BY YOU AS A PART OF SAID ORIGINAL INITIATIVE PETITION NOR CONSIDERED BY YOU IN DETERMINING THE SUFFICIENCY OF SAID PETITION; AND THAT YOU SHOULD SO NOTIFY THE PERSON WHO FILED THE SAME AND THE PARTIES WHO FILED SAID PETITION. WE THINK THAT YOU MAY RETAIN PHYSICAL CUSTODY OF SAID PAMPHLETS UNTIL THE PERSON WHO FILED THE SAME, OR SOME OTHER AUTHORIZED AGENT OF THE PARTIES WHO FILED THE ORIGINAL PETITION, REQUESTS THEIR RETURN, AND THAT UPON REQUEST YOU SHOULD RETURN THEN TO SAID PERSON OR AGENT.  CITE: OPINION NO. OCTOBER 14, 1930 — LEEPER, 34 O.S.H. 8, SENATE BILL NO. 64 (RICHARD HUFF)